


COMMON STOCK PURCHASE AGREEMENT




This Common Stock Purchase Agreement (the “Agreement”) made this 10th day of
March, 2016, by and among, on the one hand, Michael Cothill (the “Buyer”) and,
on the other hand, Luis Asdruval Gonzalez Rodriguez (“Mr. Rodriguez”) and Miguel
Guillen Kunhardt (“Mr. Kunhardt”) (collectively, the “Sellers”), regarding the
purchase of shares of common stock of Tanaris Power Holdings, Inc., a Nevada
corporation (the “Company”) setting forth the terms and conditions upon which
the Sellers will sell Forty Five Million (45,000,000) shares (the “Shares”) of
common stock (the “Common Stock”) of the Company, individually owned by Sellers,
to Buyer.




NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:




ARTICLE I

SALE OF SECURITIES




1.01

Sale. Subject to the terms and conditions of this Agreement, the Sellers agrees
to sell the Shares of Common Stock for an aggregate purchase price of Twelve
Thousand Five Hundred Dollars ($12,500.00) (the “Purchase Price”), Mr. Gonzalez
beneficially owns 30,000,000 shares of Common Stock and Mr. Guillen beneficially
owns 15,000,000 for an aggregate of 45,000,000 shares. This is a private
transaction between the Sellers and Buyer.




1.02

Purchase Price. Buyer and/or his representatives shall have deposited the amount
of $12,500.00 (the “Deposited Funds”), into the attorney-client trust account of
Bauman & Associates Law Firm (“Bauman”), which is legal counsel for the Buyer,
for payment of the Purchase Price. By executing this Agreement, Buyer and
Sellers hereby authorize Bauman to release the Deposited Funds for any and all
costs presently due and owing by the Company to third parties. Buyer and Sellers
hereby release and discharge Bauman from any and all liability, duties, or
further responsibilities with regard to these instructions, this Agreement, the
Deposited Funds, and otherwise.




ARTICLE II

REPRESENTATIONS AND WARRANTIES




The Sellers hereby represents and warrant to the Buyer the following:




2.01

Title. The Sellers have good and marketable title to all of the Shares being
sold by them to the Buyer pursuant to this Agreement. The Shares will be, at the
Closing, free and clear of all liens, security interests, pledges, charges,
claims, encumbrances and restrictions of any kind, except for restrictions on
transfer imposed by federal and state securities laws. None of the Shares are or
will be subject to any voting trust or agreement. No person holds or has the
right to receive any proxy or similar instrument with respect to such Shares.
Except as provided in this Agreement, the Sellers is not a party to any
agreement which offers or grants to any person the right to purchase or acquire
any of the Shares. There is no applicable local, state or federal law, rule,
regulation, or decree which would, as a result of the purchase of the Shares by
Buyer (and/or assigns) impair, restrict or delay voting rights with respect to
the Shares.




2.02

Transfer of Shares. The Sellers will have the responsibility for sending all
certificates representing the Shares being purchased, along with the proper
Stock Powers with Signature Guarantees acceptable to the Transfer Agent for
delivery to the Buyer at Closing.




ARTICLE III

CLOSING




3.01

Closing for the Purchase of Common Stock. The Closing (the “Closing”) of this
Transaction for the Shares being purchased will occur when all of the documents
and consideration described in Paragraph 3.02 below have been delivered.




3.02

Documents and Payments to be Delivered at Closing. As part of the Closing the
following documents, in form reasonably acceptable to counsel to the parties,
and shall be delivered to Buyer:




(a)

By the Sellers:




(i)

stock certificate or certificates, along with stock powers with medallion
signature guarantees acceptable to the transfer agent, representing the Shares,
endorsed in favor of the name or names as designated by Buyer or left blank;





1




--------------------------------------------------------------------------------




(ii)

the resignation of all officers of the Company;




(iii)

the appointment of new directors of the Company as designated by the Buyer and
the resignation of all its current directors; and Buyer will provide the Sellers
the resolution of the new appointment before the Closing;




(iv)

true and correct copies of all of the business and corporate records of the
Company, including but not limited to correspondence files, bank statements,
checkbooks, savings account books, minutes of shareholder and directors meetings
or consents, financial statements, a shareholder list from the Company’s
transfer agent dated as of the Closing, stock transfer records, agreements and
contracts that exist and




(v)

such other documents of the Company as may be reasonably required by Buyer, if
available.




3.03

Conditions Subsequent. After the Closing:




(a)

After the Purchase, the Buyer of the Shares shall file the appropriate filings,
if so required, disclosing the acquisition of the Shares by the Buyer
(“Disclosure Document”).




(b)

 Upon the purchase of the Shares by the Buyer, Buyer will have the full
responsibility for filing any and all documents required by the SEC and/or any
other government agency that may be required. The Sellers will supply the Buyer
with all information that is currently available for the Company. The Buyer
understands that the Sellers will have no responsibility whatsoever for any
filings made by the Company in the future, either with the SEC, FINRA or with
the State of Nevada.




ARTICLE IV

INVESTMENT INTENT




4.01

Transfer Restrictions. Buyer (and/or assigns) agrees that the Shares being
acquired pursuant to this Agreement may be sold, pledged, assigned, hypothecated
or otherwise transferred, with or without consideration (“Transfer”) only
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Act”), or pursuant to an exemption from registration
under the Act.




4.02

Investment Intent. The Buyer is acquiring the Shares for his own account for
investment, and not with a view toward distribution thereof.




4.03

No Advertisement. The Buyer acknowledges that the Shares have been offered to
him in direct communication between him and Sellers, and not through any
advertisement of any kind.




4.04

Knowledge and Experience. The Buyer acknowledges that he has been encouraged to
seek his own legal and financial counsel to assist him in evaluating this
purchase. The Buyer acknowledges that Sellers has given him and his counsel
access to all information relating to the Company’s business that he or any one
of them has requested. The Buyer acknowledges that he has sufficient business
and financial experience, and knowledge concerning the affairs and conditions of
the Company so that he can make a reasoned decision as to this purchase of the
Shares and is capable of evaluating the merits and risks of this purchase.




4.05

Restrictions on Transferability. The Buyer is aware of the restrictions of
transferability of the Shares and further understands the certificates shall
bear the following legend.




(a) THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), IN RELIANCE
UPON THE EXEMPTION FROM REGISTRATION PROVIDED IN SECTIONS 4(1) AND 4(2) AND
REGULATION D UNDER THE ACT. AS SUCH, THE PURCHASE OF THIS SECURITY WAS MADE WITH
THE INTENT OF INVESTMENT AND NOT WITH A VIEW FOR DISTRIBUTION. THEREFORE, ANY
SUBSEQUENT TRANSFER OF THIS SECURITY OR ANY INTEREST THEREIN WILL BE UNLAWFUL
UNLESS IT IS REGISTERED UNDER THE ACT OR UNLESS AN EXEMPTION FROM REGISTRATION
IS AVAILABLE.




(b) The Buyer understands that the Shares may only be disposed of pursuant to
either (i) an effective registration statement under the Act, or (ii) an
exemption from the registration requirements of the Act.





2




--------------------------------------------------------------------------------




ARTICLE V

REMEDIES




5.01

Arbitration. All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Nevada, without
regard to the principles of conflict of laws thereof. Any controversy of claim
arising out of, or relating to, this Agreement, or the making, performance, or
interpretation thereof, shall be settled by arbitration in Nevada in accordance
with the Rules of the U.S. Arbitration Association then existing, and judgment
on the arbitration award may be entered in any court having jurisdiction over
the subject matter of the controversy.




5.02

Termination. The Buyer may terminate this Agreement, if at the Closing, the
Sellers has failed to comply with all material terms of this Agreement and have
failed to supply any documents required by this Agreement unless they do not
exist, or have failed to disclose any material facts which could have a
substantial effect on any part of this transaction. Sellers may terminate this
Agreement, if at the Closing Buyer has failed to perform. Termination is the
sole remedy.




5.03

Indemnification. From and after the Closing, the Parties, jointly and severally,
agree to indemnify the other against all actual losses, damages and expenses
caused by (i) any material breach of this Agreement by them or any material
misrepresentation contained herein, or (ii) any misstatement of a material fact
or omission to state a material fact required to be stated herein or necessary
to make the statements herein not misleading.




5.04

Indemnification Non-Exclusive. The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.




ARTICLE VI

MISCELLANEOUS




6.01

Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.




6.02

No Oral Change. This Agreement and any provision hereof, may not be waived,
changed, modified, or discharged, orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




6.03

Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.




6.04

Time of Essence. Time is of the essence of this Agreement and of each and every
provision hereof.




6.05

Entire Agreement. This Agreement, including any and all attachments hereto, if
any, contain the entire Agreement and understanding between the parties hereto,
and supersede all prior agreements and understandings.




6.06

Partial Invalidity. In the event that any condition, covenant or other provision
of this Agreement is held to be invalid or void by any court of competent
jurisdiction, it shall be deemed severable from the remainder of this Agreement
and shall in no way affect any other condition, covenant or other provision of
this Agreement. If such condition, covenant or other provision is held to be
invalid due to its scope or breadth, it is agreed that it shall be deemed to
remain valid to the extent permitted by law.




6.07

Significant Changes. The Sellers understands that significant changes may be
made in the capitalization and/or stock ownership of the Company, which changes
could involve a reverse stock split and/or the issuance of additional shares,
thus possibly having a dramatic negative effect on the percentage of ownership
and/or number of shares owned by present shareholders of the Company.




6.08

Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.





3




--------------------------------------------------------------------------------




6.09

Binding Effect. This Agreement shall inure to and be binding upon the heirs,
executors, personals, successors and assigns of each of the parties to this
Agreement.




6.10

Effect of Closing. All representations, warranties, covenants, and agreements of
the parties contained in this Agreement, or in any instrument, certificate,
opinion, or other writing provided for in it, shall be true and correct as of
the Closing and shall survive the Closing of this Agreement.




6.11

Mutual Cooperation. The parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.




IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.




“SELLERS”




Luis Asdruval Gonzalez Rodriguez







By: /s/ LuisAsdruval Gonzalez Rodriguez         




Miguel Guillen Kunhardt







By: /s/ Miguel Guillen Kunhardt                      







“BUYER”




Michael Cothill







By: /s/ Michael Cothill                                      

















4


